Exhibit 10.1

 

ADOPTED 12/09/04

 

2005 DIRECTORS ANNUAL COMPENSATION PROGRAM

 

AXIS Capital Holdings Limited (the “Company”) has established the 2005 Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees.  The terms of the Program are as set forth herein.

1.             Eligibility.  Any member of the Board who is not an employee of
the Company or any of its subsidiaries shall be entitled to the compensation
specified herein and shall be a “Participant” in the Program from and after
January 1, 2005.  Members of the Board who become Participants after January 1
of any year shall be entitled to a pro rated portion of any cash compensation
and shall not be entitled to any equity compensation (or cash compensation in
lieu thereof) until January 1 of the next year.

2.             Cash Compensation.  Each Participant shall be entitled to a cash
amount determined annually by the Compensation Committee of the Board (the
“Committee”) based on the number of Board and committee meetings expected to be
held during the fiscal year, the number of committees on which the Participant
serves and whether the Participant serves as a chairman of a committee. 
Participants may elect to receive common shares of the Company in lieu of the
cash compensation that would otherwise be payable to them by notifying the
Company of such election prior to January 1 of the year for which the election
will be effective.  Any common shares issued to Participants pursuant to such
election will be issued under the 2003 Directors Long-Term Equity Compensation
Plan (the “Directors Plan”).

3.             Equity Compensation.  Each Participant shall be entitled to an
annual grant of 8,000 stock options and an annual award of $20,000 of restricted
stock under the Directors Plan.  The options shall be issued at the fair market
value of the common shares of the Company on the first business day after
January 1 of each year (the “Fair Market Value”) and the number of shares of
restricted stock awarded shall be determined using the Fair Market Value. 
Subject to the prior approval of the Compensation Committee, Participants may
elect to receive cash compensation in lieu of the equity compensation that would
otherwise be payable to them by notifying the Company of such election prior to
January 1 of the year for which the election will be effective.

4.             Vesting.  The options granted to Participants shall vest in three
equal installments on the first, second and third anniversary of the date of
grant.  The restricted stock awarded to Participants shall vest six months after
the date of grant.

5.             Payment.  Participants shall receive a lump sum cash payment of
cash compensation for any fiscal year prior to January 31 of the fiscal year or,
if later, within 60 days after becoming a Participant.

6.             Deferral.  Participants may elect to defer any cash compensation
and any common shares or restricted stock received under the Program pursuant to
the 2003 Directors Deferred Compensation Plan or any similar plan subsequently
adopted by the Board.  Options granted to participants may not be deferred.

 

--------------------------------------------------------------------------------


 

7.             Interpretation of Program.  The Committee shall have the
authority to administer the Program, to conclusively make all determinations
under the Program and to interpret the Program.  Any such determinations or
interpretations made by the Committee shall be binding on all persons.

8.             Governing Law.  The Program shall be governed by the laws of
Bermuda.

9.             Successors.  All obligations of the Company under the Program
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect merger, consolidation, purchase
of all or substantially all of the business and/or assets of the Company or
otherwise.

10.           Amendment and Termination.  This Program may be amended or
terminated at any time by the Board; provided, that no amendment shall be given
effect to the extent that it would have the effect of reducing a Participant’s
existing awards under the Program.

 

1

--------------------------------------------------------------------------------